Citation Nr: 1826323	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left eye blindness due to retinal detachment.


REPRESENTATION

Veteran represented by:	Thomas Hickman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1954 to September 1956.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In March 2018, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the claim.

During the March 2018 Board hearing, the Veteran's representative indicated that he had additional medical evidence to submit.  Specifically, he referenced medical evidence from Wilmer Eye Clinic which shows that a detached retina is classified as "level one treatment" requiring treatment within one hour.  He also referenced other medical evidence which classifies a detached retina as level two treatment requiring treatment within two hours.  However, this additional medical evidence is not associated with the record.  Upon remand, the RO should request the  private medical records from the Veteran.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to provide the private medical records identified at the March 2018 Board hearing, to include the documents from Wilmer Eye Clinic and Johns Hopkins.

2.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




